Trippe, Judge.
1. Some of the judgments sought to be enjoined were obtained before the assignment of the homestead to Fillingin and wife. All of them were rendered before the sale to Thornton, and were for debts contracted before the present Constitution went into operation. Whilst Fillingin held the property, it was subject to the judgments. The conveyance by him and wife, though by the approval of the Ordinary, did not discharge it from the lien of judgments which had already attached.
2. Thornton, the purchaser of the homestead, gave in part payment therefor, his promissory note. Gunn, one of the creditors, sued out a garnishment against Thornton on his judgment. He has obtained judgment against Thornton for the amount of his note. This was before the decision of the Supreme Court of the United States in Gunn vs. Barry. Since that decision was rendered, and since the judgment was obtained against Thornton in Gunn’s favor for Thornton’s note for part of the purchase money of the land, Gunn has levied his execution on the land. Fillingin and wife have also sued Thornton on the note, and are insolvent. Under these facts, it would be inequitable for Gunn to sell the land under his judgment, thereby vacating Thornton’s title, and at the same time force Thornton to pay him the unpaid portion of the purchase money for the same land. He should not 'deny and set aside Thornton’s title, and also recover from him the fruits of that which he has rendered valueless. Thornton’s vendor’s being insolvent, he can have no indemnity from them. The question as to Thornton’s right to enjoin the suit of Fillingin and wife on the note, is passed upon in another case, brought by a separate writ of error sued out by them from the same decision — all having been parties to the same proceedings in the Court below.
3. The claim set up by complainant for reimbursement is mainly for fencing, repairing fences, clearing part of the land and for fertilizing. One or two log cabins were also built. *384Thornton made the contract for the,purchase in October, 1869. He has had the use of the land for three years. Most of the work he has done was to render the land more available to him for the purposes of cultivation, and we do not think they come within the character of that kind of improvements upon which can be based a claim for reimbursement.
4. What the rights of Thornton, the purchaser, may be as to the proceeds of the sale of the property purchased by Fillingin with the money paid for the homestead, we do not determine. That question is not made in the record so that it can be properly passed upon here. The judgment of the Court below does not affect the rights of either party upon that point, nor does the injunction which was granted reach that question. The injunction should be modified so that it shall restrain the enforcement of Gunn’s judgment against Thornton, obtained in the garnishment proceedings.